United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1018
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Francisco Gonzalez-Renteria,            *     [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                         Submitted: June 5, 2002
                             Filed: June 10, 2002
                                  ___________

Before MURPHY, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Francisco Gonzalez-Renteria pleaded guilty to re-entering the United States
illegally after deportation, following his conviction for an aggravated felony, in
violation of 8 U.S.C. § 1326(a) and (b)(2). Gonzalez-Renteria moved for a downward
departure based on his agreement to waive a hearing and to consent to administrative
deportation. The district court1 denied the motion and sentenced him to 46 months
imprisonment and 3 years supervised release.


      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
       On appeal Gonzalez-Renteria’s counsel has moved to withdraw and filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district court
erred in denying the downward-departure motion. We may not review a district
court’s denial of a downward-departure motion where--as here--there is no evidence
that the court did not understand its authority to depart, or that the court was
motivated by an unconstitutional reason. See United States v. Hernandez-Reyes, 114
F.3d 800, 801-02 (8th Cir. 1997).

      Having found no nonfrivolous issues in our independent review of the record,
see Penson v. Ohio, 488 U.S. 75, 80 (1988), we grant counsel’s motion to withdraw,
and we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-